PER CURIAM.
This is an appeal from a denial of a verified motion to dismiss for improper venue. We affirm.
Appellant contends the trial court erred in allowing the plaintiffs choice of venue in Broward County when the venue clause in the ninety-day limited warranty contract stated that “any action ... brought arising out of ... this warranty ... the venue thereof is Dade County, Florida.”
The plaintiff brought three actions: breach of implied warranty (governed by the Dade County venue provision in the warranty), breach of express warranty (governed by the Dade County venue provision in the warranty) and a separate action for negligence (accruing in Broward County). It is well settled law that where there is a multiplicity of causes of action joined and venue is proper in more than one county, the plaintiff has the initial choice of forum. We affirm based on section 47.041, Florida Statutes (1987).
HERSEY, C.J., STONE and POLEN, JJ., concur.